Case 1:19-cv-04469-JRS-DML Document 12 Filed 06/04/20 Page 1 of 5 PageID #: 120




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

 DAVID YOUNG,                                              )
                                                           )
                                 Petitioner,               )
                                                           )
                            v.                             )        No. 1:19-cv-04469-JRS-DML
                                                           )
 MARK SEVIER, et al.                                       )
                                                           )
                                 Respondents.              )


                         ENTRY DENYING MOTION TO DISMISS AND
                           DIRECTING FURTHER PROCEEDINGS

         David Young's petition for a writ of habeas corpus challenges his conviction in prison

 disciplinary case NCP 19-09-0018. 1 The respondent moves to dismiss Mr. Young's petition on grounds

 that his challenges to the disciplinary conviction are procedurally defaulted. For the reasons set forth

 below, the respondent's motion is denied.

       I. Legal Standards: Exhaustion of Administrative Remedies and Procedural Default

         A district court may not grant a state prisoner's petition for a writ of habeas corpus "unless

 it appears that" the petitioner "has exhausted the remedies available in" the state's courts. 28 U.S.C.

 § 2254(b)(1). When the petitioner "has not exhausted a claim and complete exhaustion is no longer

 available, the claim is procedurally defaulted," and the district court may not grant habeas relief

 based on it. Martin v. Zatecky, 749 F. App'x 463, 464 (7th Cir. 2019).2



 1
  In its Order to Show Cause, the Court misidentified the disciplinary proceeding as NCF 19-09-0018. Dkt.
 3. The parties agree that the disciplinary proceeding in question is NCP 19-09-0018.
 2
   See also Wilson-El v. Finnan, 263 F. App'x 503, 506 (7th Cir. 2008) ("A petitioner is generally required
 to exhaust all of his available administrative remedies before seeking a writ of habeas corpus in federal
 court. If the petitioner fails to do so and the opportunity to raise that claim in state administrative
 proceedings has lapsed, the petitioner has procedurally defaulted his claim, and a federal court is precluded
 from reviewing the merits of his habeas petition.") (internal citations omitted); Moffat v. Broyles, 288 F.3d
Case 1:19-cv-04469-JRS-DML Document 12 Filed 06/04/20 Page 2 of 5 PageID #: 121




         "To avoid procedural default, an Indiana prisoner challenging a disciplinary proceeding

 must fully and fairly present his federal claims to the facility head and to the Final Reviewing

 Authority." Jackson v. Wrigley, 256 F. App'x 812, 814 (7th Cir. 2007) (citing Moffat v. Broyles,

 288 F.3d 978, 981–982 (7th Cir. 2002) (holding that, because Indiana law does not provide for

 judicial review of prison disciplinary proceedings, § 2254(b)(1)'s exhaustion requirement demands

 that the prisoner present his claims at both levels of the administrative appeals process)).

                              II. Applicable Administrative Remedies

         The Indiana Department of Correction's (IDOC's) Disciplinary Code for Adult Offenders

 permits an inmate to appeal a disciplinary conviction. Dkt. 6-6 at § X. The inmate must file an

 appeal with the warden or other designated official at his facility (sometimes called "the facility

 head") within 15 days after receiving the report of the disciplinary hearing. Id. at §§ X(A), X(C).

         The inmate must present his appeal on State Form 39587. Id. at § X(A). Within 30 days,

 the facility head will write a response on the same appeal form and return a copy to the inmate. Id.

 at § X(C).

         If the inmate is not satisfied with the facility head's response, he must file a second appeal

 to the IDOC's appeal review officer (sometimes called the "final reviewing authority"). Id. at

 § X(D). The inmate must include a copy of the facility head's response, or the appeal will be

 summarily denied. Id. at § X(D)(4). The Disciplinary Code does not instruct an inmate on how to

 proceed if the facility head does not respond as the policy requires.

                                 III. Mr. Young's Efforts to Exhaust

         Mr. Young was convicted in NCP 19-09-0016 at a disciplinary hearing on September 23,

 2019. Dkt. 6-4. Mr. Young wrote a disciplinary hearing appeal on Form 39587, and it is dated


 978, 982 (7th Cir. 2002) ("That procedural default means . . . that state remedies were not exhausted, and
 precludes consideration of this theory under § 2254 . . . .").


                                                     2
Case 1:19-cv-04469-JRS-DML Document 12 Filed 06/04/20 Page 3 of 5 PageID #: 122




 September 24, 2019. Dkt. 9-1 at 2. That appeal was stamped "Received" on January 9, 2020. Id.

 The facility head denied the appeal, and Mr. Young received a copy of the denial on January 17,

 2020. Id. at 1.

         IDOC records do not document the receipt of or decision on any appeal related to NCP 19-

 09-0016. See dkt. 9-2 at 5. The respondent has not provided any evidence regarding what happens

 when disciplinary appeals are received or when or how such records are created.

         Mr. Young filed his habeas petition on November 6, 2019—43 days after the date of his

 first-level appeal but 72 days before he received the facility head's denial. Mr. Young has not filed

 a second-level appeal to the final reviewing authority.

                                             IV. Analysis

         The respondent asserts that Mr. Young's challenge to NCP 19-09-0016 is procedurally

 defaulted because he did not submit administrative appeals to—and await decisions from—both

 the facility head and the final reviewing authority before filing his petition. This assertion is

 factually and legally problematic.

         Factually, it is not clear when Mr. Young submitted his first-level appeal. It is dated

 September 24, 2019; it is stamped January 9, 2020; and it is not acknowledged at all in the IDOC's

 electronic database.

         This ambiguity is important because it allows the possibility that Mr. Young submitted his

 first-level appeal on September 24, 2019. If so, Mr. Young completed the first step in exhausting

 administrative remedies. Critically, the IDOC's Disciplinary Code did not allow him to proceed to

 the second step until after the facility head responded. The Disciplinary Code required Mr. Young

 to attach the facility head's denial to his second-level appeal, so he could not submit his second-

 level appeal until he received the facility head's decision. Dkt. 6-6 at § X(D)(4); see also dkt. 9 at




                                                   3
Case 1:19-cv-04469-JRS-DML Document 12 Filed 06/04/20 Page 4 of 5 PageID #: 123




 3. The Disciplinary Code stated that Mr. Young would receive a response within 30 days, dkt. 6-

 6 at § X(C), and it provided no instruction regarding how to proceed if he did not.

        After 43 days, Mr. Young had no response from the facility head and could take no further

 action. Mr. Young was required to exhaust "available" administrative remedies before filing his

 petition. 28 U.S.C. § 2254. The Disciplinary Code does not make clear what remedies were

 available to Mr. Young if the facility head never responded to his first-level appeal, and the

 respondent has not addressed that issue in the briefing.

        In sum, the respondent has presented competent evidence indicating that Mr. Young

 submitted his first-level appeal in the time the Disciplinary Code required. Although it is clear

 that Mr. Young did not complete the exhaustion process before filing this action, he did not receive

 a response to his first-level appeal within the 30-day period set forth in the Disciplinary Code, and

 the Disciplinary Code does not address the circumstances he faced at that time.

                             V. Conclusion and Further Proceedings

        In Lambrix v. Singletary, 520 U.S. 518, 524 (1997), "the Supreme Court noted that its cases

 have 'suggest[ed] that the procedural-bar issue should ordinarily be considered first'" but also

 clarified that "it did 'not mean to suggest that the procedural-bar issue must invariably be resolved

 first; only that it ordinarily should be.'" Brown v. Watters, 599 F.3d 602, 609–10 (7th Cir. 2010)

 (quoting Lambrix, 520 U.S. at 525). Given that the respondent has not shown how Mr. Young

 could complete the administrative process when he received no response to his first-level appeal,

 the Court finds that the interests of justice and judicial economy will be best served by first

 confronting the merits of Mr. Young's petition.




                                                   4
Case 1:19-cv-04469-JRS-DML Document 12 Filed 06/04/20 Page 5 of 5 PageID #: 124




        Accordingly, the respondent's motion to dismiss, dkt. [6], is denied. The respondent shall

 have through June 26, 2020, to respond to the merits of the arguments raised in Mr. Young's

 petition consistent with the Court's order to show cause, dkt. 3.

        IT IS SO ORDERED.



 Date: 6/4/2020




 Distribution:

 DAVID YOUNG
 270347
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Abigail Recker
 INDIANA ATTORNEY GENERAL
 abigail.recker@atg.in.gov




                                                  5
